DETAILED ACTION


Allowable Subject Matter
Claims 1-5, 11, 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require that torque and ignition timings be calculated in real time to produce a curve of ignition/torque so as to determine the best ignition timing vs torque relationship.  Torque values are calculated based on ignition timings and current driving conditions (that are other than ignition timings) to produce the curve.  Which is then set in real time to a quadratic function where the only independent variable is the ignition timing so as to energize the ignition coil with respect to the determined timing.  This gets over the prior art which does not set the ignition timing variable into a quadratic equation in real time to solve for the ignition timing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747